I concur with my brothers only in the judgment rendered in this matter for the reason that the record fails to reveal any evidence that Lemming was on a mission of her own when she was injured. I do not believe that because the documentary evidence in the case sub judice failed to demonstrate that Lemming's purpose in leaving the campus was to perform a duty or service for her employer, we must infer that she was on her own personal business. On the contrary, I must conclude, based upon the state of the record, that she was engaged in activity which was related to her employment and authorized by her supervisor, thus expanding her zone of employment to encompass her injuries.
I wish to emphasize that had the record affirmatively demonstrated that Lemming was on a personal mission at the time she was injured, I believe her injuries would not be compensable under the workers' compensation laws. I find the Littlefield andKasari cases to be distinguishable under the case sub judice, as I view those cases to stand for the proposition that injuries suffered by employees while using employer-provided or -directed ingress to and egress from the work place are compensable under the workers' compensation laws when an employee is engaged in the necessity of coming to the work place to perform work, or leaving the work place for food or sleep, where facilities for such are not provided on site by the employer.
The instant record contains no evidence to support the majority's inference that Lemming was proceeding to exit the employer's extensive grounds on a mission of her own. Therefore, I must infer that she was on her employer's business when she sustained her injuries and, consequently, her injuries are compensable under the workers' compensation laws. *Page 198